Citation Nr: 0941827	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  07-24 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for sensorineural 
hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from November 1960 to November 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

This matter was previously before the Board in March 2009, at 
which time it was remanded.  It is now returned to the Board 
for appellate review.

The Board notes that in his July 2007 Appeal To Board Of 
Veterans' Appeals (VA Form 9) the Veteran requested a 
personal hearing before a Veterans Law Judge of the Board.  A 
January 2009 letter from the RO indicates that a hearing was 
scheduled for February 24, 2009.  Prior to the date of the 
hearing, the Veteran's representative requested that his 
hearing be rescheduled due to poor health.

In its March 2009 Remand, the Board directed that the Veteran 
be rescheduled for the requested personal hearing before a 
Veterans Law Judge of the Board.  A June 2009 letter from the 
RO indicates that a hearing was scheduled for July 29, 2009.  
Prior to the date of the hearing, the Veteran's 
representative, once again, requested that his hearing be 
rescheduled.  Thereafter, a Report of Contact (VA Form 119) 
dated in July 2009 shows that that the Veteran indicated that 
he wished to cancel his request for a hearing, and that his 
appeal proceed without a hearing.  This was reiterated by the 
Veteran's representative in the Appellants' Post-Remand Brief 
dated in September 2009.  As such, the Board deems the 
Veteran's request for a hearing to have been withdrawn.

As to the issue of service connection for a back disorder, 
the Board notes that the issue was initially developed as 
whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.  This was 
based on the fact that the Veteran's claims file includes a 
Deferred Rating Decision dated in December 1982 which appears 
to have previously denied the Veteran's claim for service 
connection for a back disorder on the merits.  This appears 
to be accompanied by a blank cover sheet with the Veteran's 
name and address, but without the body of the correspondence.  
It is not apparent that the Veteran was ever provided with 
appropriate notice of the decision or of his appellate 
rights.  As such, the Board finds that the issue has not been 
finally denied by the RO, and is, therefore, captioned as set 
forth above.

The issue of service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Bilateral hearing loss did not have its onset during active 
service or result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any errors in notice 
required under the VCAA should be presumed to be prejudicial 
to the claimant unless VA shows that the error did not affect 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA 
bore the burden of proving that such an error did not cause 
harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the Federal Circuit's blanket presumption of 
prejudicial error in all cases imposed an unreasonable 
evidentiary burden upon VA.  Rather, the Supreme Court 
suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  
Id.  As such, in conformance with the precedents set forth 
above, on appellate review the Board must consider, on a 
case-by-case basis, whether any potential VCAA notice errors 
are prejudicial to the claimant. 

By letters dated in July 2006, February 2009, and July 2009, 
the Veteran was notified of the information and evidence 
necessary to substantiate his claims.  VA told the Veteran 
what information he needed to provide, and what information 
and evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.

With respect to the Dingess notice requirements, requisite 
notice was provided to the Veteran in the February 2009 and 
July 2009 correspondence referenced above.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's available service 
treatment records, VA medical records, and private medical 
treatment records have been obtained.  The Veteran has been 
medically evaluated in conjunction with his claim for service 
connection for bilateral hearing loss.  Thus, the duties to 
notify and assist have been met,  and no further action is 
necessary under the mandates of the VCAA.    

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2009).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain organic diseases of the 
nervous system may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Bilateral hearing loss

In his June 2006 claim, the Veteran asserts that he has 
bilateral hearing impairment that is the result of the firing 
of weapons during his period of active service in the 
infantry.

The determination of whether a Veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.  "[W]hen audiometric test results at a Veteran's 
separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and 
that higher threshold levels indicate some degree of hearing 
loss.  Hensley, at 157.  The regulations set forth in 38 
C.F.R. § 3.385 operate only to establish when a hearing loss 
can be service connected.  Hensley, at 159.  It was also 
found that, regardless of when the criteria of 38 C.F.R. § 
3.385 are met, a determination must be made as to whether the 
hearing loss was incurred in or aggravated by service.

The Veteran's service treatment records are negative of 
symptoms associated with a bilateral hearing loss disability.  
The Veteran's enlistment report of medical examination dated 
in November 1960 shows that clinical evaluation of the ears, 
generally, was normal.  Whispered voice evaluation of the 
Veteran's hearing was 15/15, bilaterally.  In the associated 
report of medical history, the Veteran had indicated that he 
had never had ear trouble.

The Veteran's separation report of medical examination dated 
in October 1963 shows that clinical evaluation of the ears, 
generally, was normal.  Whispered voice evaluation of the 
Veteran's hearing was 15/15, bilaterally.  Audiological 
evaluation revealed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)
-
10 (15)
LEFT
10 (25)
10 (20)
10 (20)
-
10 (15)

The Board notes that prior to November 1967, audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA).  Those are the first figures of 
each column and are not in parentheses.  Since November 1, 
1967, those standards have been set by the International 
Standards Organization (ISO)-American National Standards 
Institute (ANSI).  In order to facilitate data comparison, 
the ASA standards have been converted to ISO-ANSI standards 
and are represented by the figures in parentheses.  In the 
associated report of medical history, the Veteran had 
indicated that he had never had ear trouble.

Subsequent to service, a VA audio examination report dated in 
December 2006 shows that the Veteran reported bilateral 
hearing loss.  He described a history of noise exposure with 
a variety of weapons during active service in the infantry 
division of the Army.  No hearing protection was said to have 
been used.  The Veteran denied any additional noise exposure 
with civilian employment, hobbies, or recreational 
activities.  Audiological evaluation revealed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
35
40
LEFT
10
10
25
30
50

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 72 percent in the left ear.  
The diagnosis was normal to mild sensorineural hearing loss 
of the right ear, and normal to moderate sensorineural 
hearing loss of the left ear.  The examiner opined that the 
Veteran's current hearing loss was not caused by or a result 
of a variety of weapons in service.  The examiner explained 
that the Veteran's separation examination showed normal 
hearing limits in both ears from 250 to 4000 hertz.  However, 
a mild loss above 4000 hertz could not be ruled out since 
these frequencies were not tested.

After reviewing the competent medical evidence of record, the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for service connection for bilateral 
hearing loss, as it is not shown that he has a current 
bilateral hearing loss disability that is etiologically 
related to his period of active service.  The Veteran's 
service treatment records are silent as to any incidents of 
injury to the Veteran's eardrums or to hearing loss.  His 
entrance and separation examination reports show that his 
hearing was within normal limits.

Subsequent to service, there is no competent medical evidence 
of hearing loss until the December 2006 VA examination 
report, which showed a high frequency hearing loss disability 
within the meaning of 38 C.F.R. § 3.385.  However, this was 
almost 43 years following separation from service.  While 
there is some degree of a hearing loss disability in this 
examination report, a bilateral hearing loss disability 
within the meaning of 38 C.F.R. § 3.385 has not been 
demonstrated at any time prior to this examination.  Evidence 
of a prolonged period without medical complaint and the 
amount of time that elapsed since military service, can be 
considered as evidence against a claim.  Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds probative the December 2006 opinion of the VA 
examiner that concluded that the Veteran's current hearing 
loss was not caused by or a result of a variety of weapons in 
service.  This opinion is considered probative as it was 
definitive, based upon a complete review of the Veteran's 
entire claims file, and supported by detailed rationale.  
Accordingly, the opinion is found to carry significant 
weight.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Veteran 
has not provided any competent medical evidence to rebut the 
opinion against the claim or otherwise diminish its probative 
weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The evidence does not show that the Veteran was diagnosed 
with a bilateral hearing loss disability within one year 
following his separation from service, as such, service 
connection on a presumptive basis would not be warranted.  
See 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

In view of the inservice findings of bilateral hearing that 
was within normal limits, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of a bilateral hearing loss disability) and post-
service treatment records (showing no complaints, symptoms, 
findings or diagnoses associated with bilateral hearing loss  
until December 2006, and no competent medical evidence 
linking the reported bilateral hearing loss to the Veteran's 
service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claims, and 
he is certainly competent to describe that which he 
experienced in service, any contentions by the Veteran that 
he has a current bilateral hearing loss disability that is 
related to noise exposure experienced during active service 
are not competent.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

For the reasons and bases provided above, the evidence in 
this case weighs against the claim for service connection for 
bilateral hearing loss.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998). The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issue of service connection for a back disorder.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2009).

As noted above, the issue was initially developed as whether 
new and material evidence had been received to reopen a 
previously denied claim for service connection for a back 
disorder.  This was based on the December 1982 Deferred 
Rating Decision which appears to be denying the Veteran's 
claim for service connection for a back disorder on the 
merits.  There is no actual Rating Decision addressing this 
issue prior to December 1982 of record.  The letter which 
accompanied the December 1982 Deferred Rating Decision is 
blank, absent the Veteran's name and address, and did not 
contain notice of the actions taken by the RO or of the 
Veteran's appellate rights.

In light of the foregoing, it is unclear whether the Veteran 
was ever provided appropriate notice of the actions taken by 
the RO or of his appellate rights.  As such, the Board finds 
that the issue was not finally denied by the RO and remains 
on appeal on the merits.  In readjudicating this issue on the 
merits, the RO must also provide the Veteran with appropriate 
VCAA notice, to any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will attempt to provide; and (3) that the claimant is 
expected to provide.  See Beverly, 19 Vet. App. at 403.  
Additionally, the notice must inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman, 19 Vet. App. at 486.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with notice explaining, in terms of 38 
U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b), the need for additional evidence 
regarding his claim for service connection 
for a back disorder, on the merits.  The 
letter must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim, notify him of 
the type of evidence that VA will seek to 
provide, and inform him of the type of 
evidence that he is expected to provide.  
The notice must also inform the Veteran 
that a disability rating and an effective 
date for the award of benefits will be 
assigned if service connection is awarded.  
The record must include documentation that 
there has been compliance with the VA 
duties to notify and assist a claimant as 
set forth in the VCAA.

2.  The RO/AMC will then readjudicate the 
Veteran's claim for service connection for 
a back disorder on the merits.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Statement of the Case.  
An appropriate period of time should be 
allowed for response.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


